DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Oath/Declaration
2.   The oath/declaration filed on 05/29/2020 is acceptable.
                                                                 Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                        Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 05/29/2020.
                                                        Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – PHOTOELECTRIC DEVICE HAVING CHARGE TRANSPORT LAYER INCLUDING FIRST CHARGE TRANSPORT MATERIAL AND SECOND CHARGE TRANSPORT MATERIAL and SENSOR AND ELECTRONIC DEVICES HAVING THE SAME -- or is suggested by the applicant.
                                          Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claims 1, 12-14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shinkai et al., hereafter “Shinkai” (U.S. Publication No. 2012/0319090 A1) in view of MAKI et al., hereafter “MAKI” (U.S. Publication No. 2017/0277048 A1).
      Regarding claim 1, Shinkai discloses a photoelectric device, comprising: 
              a first electrode (32); 
              a second electrode (36, para [0260]); 
              a photoelectric conversion layer (35) between the first electrode (32) and the second electrode (36a/36b); and 
              a charge transport layer (33) between the first electrode (32) and the photoelectric conversion layer (35), the charge transport layer (e.g. Fig. 6 and para [0254]).
      Shinkai discloses the features of the claimed invention as discussed above, but does not disclose the charge transport layer including a first charge transport material and a second charge transport material that collectively define a heterojunction.
      MAKI, however, discloses the charge transport layer (3) including both of the butadiene charge transport layer (CT1) and the benzidine charge transport material (CT2) that collectively define a heterojunction (interface between two of materials) (e.g. Fig. 1 and para [0023])
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Shinkai to provide the charge transport layer including a first charge transport material and a second charge transport material that collectively define a heterojunction as taught by MAKI for a purpose of improving the emission properties of the photoelectric device.
      Shinkai and MAKI discloses the features of the claimed invention as discussed above, but does not disclose the photoelectric conversion layer (35) configured to absorb light in a wavelength spectrum and convert the absorbed light into an electrical signal.
       However, the language of “the photoelectric conversion layer (35) configured to absorb light in a wavelength spectrum and convert the absorbed light into an electrical signal” is intended use language and they do not add any appreciable weight to the claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
      Therefore, claim 1 is obviously rendered over Shinkai and MIKA.
      Regarding claim 12, Shinkai and MIKA discloses the thickness of the charge transport layer is, for example, set to be in the range from preferably 5 μm to 50 μm and more preferably from 10 μm to 30 μm while the applicant claimed the charge transport layer has a thickness of less than or equal to about 10 nm.
        However, the selection of the device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the thickness of the charge transport layer is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
      Regarding claim 13, Shinkai and MIKA (citations to Shinkai unless otherwise noted) discloses wherein the charge transport layer includes a first charge transport layer including the first charge transport material (butadiene CT1), and a second charge transport layer including the second charge transport material (benzidine CT2) (para [0023] in MIKA).
      Regarding claim 14, Shinkai and MIKA discloses the features of the claimed invention as discussed above, but does not disclose wherein the first charge transport layer and the second charge transport layer are in contact with each other.
        It would have been obvious to one of ordinary skill in the art before the effective filing date was made to form the first charge transport layer and the second charge transport layer are in contact with each other, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
         Regarding claim 18, Shinkai and MIKA discloses the features of the claimed invention as discussed above, but does not disclose wherein each thickness of the first charge transport layer and the second charge transport layer is less than or equal to about 5 nm.
        However, the selection of the device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form each thickness of the first charge transport layer and the second charge transport layer is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
7.    Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shinkai and MAKI in view of Stolka et al., hereafter “Stolka” (U.S. Patent No. 4,299,897).
        Regarding claim 6, Shinka and MIKA discloses the features of the claimed invention as discussed above, but does not disclose wherein each material of the first charge transport material and the second charge transport material is a non-absorbing material.
       Stolka, however, discloses wherein each material of the first charge transport material and the second charge transport material is a non-absorbing material (col. 6, lines 28-33).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use each material of the first charge transport material and the second charge transport material of Stolka with Shinkai and MIKA because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the emission of the photoelectric device. MPEP 2144.06.
8.    Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shinkai and MAKI in view of CHOI et al., hereafter “CHOI” (U.S. Publication No. 2017/0148994 A1).
      Regarding claim 21, Shinkai and MAKI discloses the features of the claimed invention as discussed above, but does not disclose a sensor comprising the photoelectric device of claim 1.
       CHOI, however, discloses a sensor comprising the photoelectric device (claim 17).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Shinkai and MAKI to provide a sensor comprising the photoelectric device as taught by CHOI for a purpose of improving the emission properties of the sensor.
      Regarding claim 22, Shinkai and MAKI discloses the features of the claimed invention as discussed above, but does not disclose an electronic device comprising the photoelectric device of claim 1.
       CHOI, however, discloses an electronic devicecomprising the photoelectric device (para [0041]).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Shinkai and MAKI to provide an electronic device comprising the photoelectric device as taught by CHOI for a purpose of improving the emission properties of the electronic device.
      Regarding claim 23, Shinkai and MAKI discloses the features of the claimed invention as discussed above, but does not disclose an electronic device comprising a sensor of claim 21.
       CHOI, however, discloses an electronic device comprising a sensor (claim 22).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Shinkai and MAKI to provide an electronic device comprising a sensor as taught by CHOI for a purpose of improving the emission properties of the electronic device.
                                                      Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 19-20 would be allowed.
         Claims 18-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention of a photoelectric device, comprising the charge transport layer including a first charge transport material represented by Chemical Formula 1 and a second charge transport material represented by Chemical Formula 2 as claimed in the independent claim 19.
       Claim 20 is depend on the independent claim 19.
       Claims 2-5, 7-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the charge transport layer has a positive charge at an interface of the first charge transport material and the second charge transport material as cited in claim 2 and 
wherein a difference between an energy bandgap of the first charge transport material and an energy bandgap of the second charge transport material is greater than about 0 eV and less than or equal to about 0.2 eV as cited in claim 3 and wherein a difference between a Lowest Unoccupied Molecular Orbital (LUMO) energy level of the first charge transport material and a LUMO energy level of the second charge transport material is less than or equal to about 0.05 eV as cited in claim 4 and wherein the first charge transport material and the second charge transport material are organic materials having different structures, and the first charge transport material and the second charge transport material have a same nitrogen-containing ring and a same cyano group as cited in claim 7 and wherein the first charge transport material is represented by Chemical Formula 1 as cited in claim 8 and wherein the second charge transport material is represented by Chemical Formula 2 as cited in claim 10 and wherein a Lowest Unoccupied Molecular Orbital (LUMO) energy level of the first charge transport material is shallower than a LUMO energy level of the second charge transport material, and the first charge transport layer is closer to the photoelectric conversion layer than the second charge transport layer as cited in claim 15.
        Claims 5, 8, 11 and 16-17 are directly or indirectly depend on claims 4, 8, 10 and 15, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                                                           
                                                           Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/PHUC T DANG/Primary Examiner, Art Unit 2892